Case: 09-50850     Document: 00511226890         Page: 1     Date Filed: 09/08/2010



              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                        September 8, 2010
                                       No. 09-50850
                                                                           Lyle W. Cayce
                                                                                Clerk
YVONNE MEADOWS; LARRY MEADOWS,

                                                  Plaintiffs-Appellants

v.

LAKE TRAVIS INDEPENDENT SCHOOL DISTRICT; JANIE BRAXDALE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CV-819


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiffs-Appellants Larry Meadows and Yvonne Meadows challenge the
Raptor Visitor Management System (“Raptor”) and the implementation
(“Regulation FFF”) of this system by Defendant-Appellee Lake Travis
Independent School District (“the District”). Regulation FFF requires visitors
to schools in the District to provide personal identification to determine whether
they are registered sex offenders. The Meadowses challenge the policy as a
violation of their constitutional rights to speech, assembly, association, freedom



       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 09-50850   Document: 00511226890 Page: 2        Date Filed: 09/08/2010
                                No. 09-50850

from unreasonable search or seizure, privacy, procedural due process, and
substantive due process, as well as various aspects of state law. The district
court granted summary judgment in favor of the District and assessed costs
against the Meadowses. We affirm.
                        I. FACTS AND PROCEEDINGS
      Following an incident in which a sex offender gained access to a school in
the District and exposed himself to a child, the District implemented Regulation
FFF to provide greater safety for the students. Under Regulation FFF, every
visitor is required to provide a state-issued photo ID as a condition of entering
secure areas where students are present. Visitors scan their ID through the
Raptor System, which takes a picture of the information on the front of the ID,
but collects no other information. Raptor enables schools to monitor access to
their premises and check visitors’ names and dates of birth to determine
whether they are listed on the registered-sex-offender databases of any of the
fifty states or the federal territories. Raptor has modern and secure encryption
and storage procedures.
      The event that precipitated the instant litigation occurred when Mrs.
Meadows visited Bee Cave Elementary School (“the School”) in September 2006.
The Meadowses’ children were students there at that time. Mrs. Meadows
refused to allow the School either to scan her driver’s license or to permit the
School to input her information manually. As a result, she was denied access to
the areas of the School that she wished to visit and had to meet with her
children’s teachers in a conference room in the main office area.         Similar
incidents occurred when Mrs. Meadows visited the school to attend a musical,
a volleyball game, and the School’s annual Thanksgiving lunch.
      The Meadowses brought suit in district court. The District moved for
summary judgment, which the district court granted on all claims. The district
court also taxed costs against the Meadowses, who timely filed a notice of appeal.
                                 II. ANALYSIS

                                        2
   Case: 09-50850         Document: 00511226890 Page: 3             Date Filed: 09/08/2010
                                      No. 09-50850

A. Standard of Review
       We review grants of summary judgment de novo, applying the same
standard as the district court.1 Summary judgment is appropriate when there
are no genuine issues of material fact and the movant is entitled to judgment as
a matter of law.2
B. Constitutional Violations
       The Meadowses asserted their constitutional claims via 42 U.S.C. § 1983.
To prove a violation, a plaintiff must show that an entity, acting under the color
of state law, deprived him of a right under the United States Constitution or
federal law.3        We conclude, as did the district court, that the School’s
enforcement of Regulation FFF does not deprive the Meadowses of any right
protected by the Constitution, so they cannot prevail on their § 1983 claim.
       The Meadowses’ main argument is that Regulation FFF violates their
substantive due process right to direct their children’s education. We disagree.
The Meadowses must show they have a fundamental right to access the secure
areas of the School, but they have failed to do so.4 We readily acknowledge that
parents do have a constitutional right to direct their children’s education,5 but
the Meadows have put forth no caselaw for the proposition that this right
extends so far as to include the unfettered right of a parent to visit all areas of
a school campus while students are present. All cases to which the Meadowses
cite involve parental interests more fundamental than merely visiting all areas
of a school in which the parents’ children are present. The Meadowses were not


       1
           See, e.g., Kohler v. Englade, 470 F.3d 1104, 1108-09 (5th Cir. 2006).
       2
           Id. at 1109.
       3
           See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).
       4
           See Washington v. Glucksberg, 521 U.S. 702, 720 (1997).
       5
       See Meyers v. State of Nebraska, 262 U.S. 390 (1923); Pierce v. Soc’y of Sisters of the
Holy Names of Jesus and Mary, 268 U.S. 510 (1925).

                                                3
   Case: 09-50850        Document: 00511226890 Page: 4            Date Filed: 09/08/2010
                                     No. 09-50850

denied the ability to make fundamental decisions about their children’s
education.
      Even if we assume arguendo that the Meadowses have a fundamental
right to access all areas of their children’s school while children are present,
Regulation FFF would still pass strict scrutiny. That regulation both addresses
a compelling state interest and is narrowly tailored to achieve it. The District
obviously has a compelling interest in determining, inter alia, whether a
potential visitor to its school is a registered sex offender. The regulation is
narrowly tailored because Raptor takes only the minimum information
necessary to determine sex-offender status, identify the visitor, and ensure the
lack of false positives. The alternatives that the Meadowses proposed were
neither more narrowly tailored nor workable.
      We also agree with the district court and adopt its reasoning regarding the
other constitutional violations alleged by the Meadowses. The Meadowses have
not shown in any meaningful way that they were denied procedural due process
or that any restriction of Regulation FFF denies their First Amendment rights.
Further, the Meadowses claims of the violation of their right to privacy fail
because they have not shown that they have a right to privacy in their driver’s
licenses, nor can they.        But, even if the information were constitutionally
protected, the state has erected adequate safeguards to ensure the privacy of the
the information.6 Their Fourth Amendment claim similarly fails. Even if this
were to be construed as a search or a seizure, we would hold it to be a
reasonable one.
C. Costs
      The district court taxed $4,832.81 in costs against the Meadowses. We
review the award of costs for abuse of discretion.7 “Unless a federal statute, [the


      6
          See Whalen v. Roe, 429 U.S. 589, 601-02 (1977).
      7
          See Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006).

                                              4
   Case: 09-50850         Document: 00511226890 Page: 5       Date Filed: 09/08/2010
                                      No. 09-50850

Federal Rules], or a court order provides otherwise, costs – other than attorney’s
fees – should be allowed to the prevailing party.”8       Although attorney’s fees are
expressly provided for in 42 U.S.C. § 1988, that section does not address costs
other than attorney’s fees, so the general mandate of Rule 54(d)(1) applies.
      “Rule 54(d)(1) contains a strong presumption that the prevailing party will
be awarded costs. [We have] held that ‘the prevailing party is prima facie
entitled to costs.’”9 As the Meadowses have neither shown us any basis for
rebutting that presumption nor demonstrated that any of the costs were
unreasonable, we are satisfied that the district court was well within its
discretion in awarding these costs to the Defendants-Appellees.
                                      III. CONCLUSION
      The Meadowses have failed to show, as they must to prevail under § 1983,
that they have been deprived of a constitutional right. Neither have they shown
that the district court abused its discretion in assessing costs against them. The
grant of summary judgment and the award of costs to the Defendants-Appellees
are, in all respects, AFFIRMED.




      8
          Fed. R. Civ. P. 54(d)(1).
      9
          Pacheco, 448 F.3d at 793 (citations omitted).

                                               5